Citation Nr: 1609504	
Decision Date: 03/09/16    Archive Date: 03/15/16

DOCKET NO.  09-28 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and schizophrenia.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1985 to October 1988. 

The issue of entitlement to service connection for PTSD comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The record also includes a claim for schizophrenia that was denied in a prior September 2001 rating decision, but reopened by a March 2014 Board decision.  The Board decision also broadened the claim to service connection for an acquired psychiatric disorder, to encompass all psychiatric symptoms and diagnoses reflected by the record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The March 2014 Board remand ordered that the AOJ contact the National Personnel Records Center (NPRC) to obtain the Veteran's service mental health clinical records.  In the Veteran's February 2016 Written Brief Presentation, the Veteran notes that no new request for in-service mental health and clinical records was sent to the NPRC, rather there was only a request for service records dated May 2010.  As such, the Veteran contends there was inadequate compliance with the Board's remand instructions, and the Board agrees.  

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

The Veteran also requests a new VA examination, as the June 2014 VA examination was not conducted with the benefit of any missing in-service records.  The Board agrees that, if additional relevant service records are located, a new opinion is warranted..

In light of the remand, the AOJ will also be asked to associate with the claims file any outstanding VA treatment records.

Accordingly, the case is REMANDED for the following action:

1. Obtain from the NPRC all in-service mental health clinical records pertaining to the Veteran.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2. Obtain and associate with the record all VA treatment records, dated from October 2014 to present. 

3. If additional relevant are associated with the claims file as a consequence of this remand, the Veteran's claims file should be sent an appropriate VA examiner, and if possible, the examiner who conducted the June 2014 VA psychiatric examination.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. 

The Veteran is not required to appear for an examination unless the examiner finds it necessary; in that case, the Veteran should be given proper notification as to any scheduled examination.  All appropriate tests and studies should be accomplished and all clinical findings should be reported in detail.

The examiner is asked to review the record, including any documents newly associated with the record, including in-service mental health clinical records, and opine as to the following: 

(A) The examiner should identify all currently diagnosed acquired psychiatric disorder.

(B) For each currently diagnosed acquired psychiatric disorder, the examiner should opine whether there is clear and unmistakable evidence that the disorder(s) pre-existed service. 

(i) If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service. 

If there was an increase in the severity of the Veteran's disorder(s) during service, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

(ii) If there is no clear and unmistakable evidence that any current disorder pre-existed service, then the examiner is asked whether it is at least as likely as not that the disorder is directly related to service.

(C) The examiner should indicate whether the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in October 1988 and, if so, to describe the manifestations.

A detailed rationale for all opinions expressed should be provided. The examiner should specifically address the Veteran's service treatment and personnel records, as well as the Veteran's lay assertions. 

4. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




